DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments, dated 3/25/2022, have overcome:
The objections to the drawings and claim 17
The rejection of claim(s) 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (for indefiniteness)
The rejection of claim(s) 1, 6, 10-11, 15-18 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Lye et al. (US 2007/0038288 A1 – as previously cited) 
The aforementioned objections/ rejections have been withdrawn.
Applicant's arguments, with respect to the rejection of claim(s) 1-2, 8-9, 11-14, 17 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Bynon et al. (5667523 – as previously cited), filed 3/25/2022, have been fully considered but they are not persuasive.  Applicant argues: 
Bynon discloses a stent, specifically a Palmaz stent, as the fixation element as opposed to a clamping ring having an undulating shape that is meandering or zig zagging.  The clamping ring is different from a stent in that is easier to handle when applying it to a membrane, consumes much less space, and allows for easier pushing and tracking during placement.  
Examiner disagrees with these arguments.  It should be noted, Applicant is not claiming a fixation element of a SINGLE ring consisting of one undulating structure, the fixation element has AT LEAST ONE first clamping ring which is inclusive of multiple clamping rings.  When more than one undulating ring are connected together they are often referred to as a stent.  The cylindrical support member (68 OR 70), as disclosed by Bynon et al., is disclosed to be a short Palmaz stent (column 12, line 57-column 13, line 5) and is shown to include at least one ring with a more squared undulating shape – it appears, though Applicant has not explicitly stated, that Applicant does not consider this more squared undulating shape to be an undulating shape that is meandering or zigzagging.  Neither “meandering” nor “zigzagging” shape are defined by Applicant, nor can Examiner find a commonly held definition within the art that precludes a more squared undulating shape from being considered meandering/ zigzagging.  It should be further noted, a “Palmaz stent” does not appear to be defined by this more squared undulating shape – when looking at Palmaz (US 4733665 - which is incorporated by reference within Bynon et al.) the stent may include a plurality of rings each with an undulating shape (Palmaz figs. 1A-1B) that is “meandering” or “zigzagging” in the same manner as shown by Applicant (Applicant’s Figure 4B).  As such, Examiner is considering the “Palmaz stent” (cylindrical support member 68 OR 70), as disclosed by Bynon et al., to include multiple first clamping rings having an undulating shape each of which is meandering or zigzagging, as claimed.  Additionally, Applicant’s arguments concerning the differences between a clamping ring and a stent (being easier to handle when applying it to a membrane, consuming much less space, and allowing for easier pushing and tracking during placement) are not structural requirements found within the claims and as such are not considered when examining the claims.
The aforementioned rejection has been maintained.
Applicant presented no additional arguments/ remarks concerning the rejection of claim(s) 7 under 35 U.S.C. 103 based on Bynon et al. (5667523 – as previously cited) and Gingras et al. (US 6315791 B1 – as previously cited); the aforementioned rejection has been maintained.
Applicant's arguments, with respect to the rejection of claim(s) 1-4, 8-9, 11-14, 17-18 under 35 U.S.C. 103 based on Greenberg (US 2013/0041456 A1 – as previously cited) and Bynon et al. (5667523 – as previously cited), filed 3/25/2022, have been fully considered but they are not persuasive.  Applicant argues: 
Neither Greenberg nor Byron et al. disclose a clamping ring having an undulating shape that is meandering or zig zagging.  This shape allows for compression within a catheter and expansion when released from the catheter, as discussed above.   
Examiner disagrees with these arguments.  As discussed above, the cylindrical support member (68 OR 70), as disclosed by Bynon et al., is disclosed to be a short Palmaz stent (column 12, line 57-column 13, line 5) and is shown to include at least one ring with a more squared undulating shape – it appears, though Applicant has not explicitly stated, that Applicant does not consider this more squared undulating shape to be an undulating shape that is meandering or zigzagging.  Neither “meandering” nor “zigzagging” shape are defined by Applicant, nor can Examiner find a commonly held definition within the art that precludes a more squared undulating shape from being considered meandering/ zigzagging.  It should be further noted, a “Palmaz stent” does not appear to be defined by this more squared undulating shape – when looking at Palmaz (US 4733665 - which is incorporated by reference within Bynon et al.) the stent may include a plurality of rings each with an undulating shape (Palmaz figs. 1A-1B) that is “meandering” or “zigzagging” in the same manner as shown by Applicant (Applicant’s Figure 4B).  As such, Examiner is considering the “Palmaz stent” (cylindrical support member 68 OR 70), as disclosed by Bynon et al., to include multiple first clamping rings having an undulating shape each of which is meandering or zigzagging, as claimed.  Additionally, Applicant’s arguments concerning shape of the ring allowing for compression within a catheter and expansion when released from the catheter are not structural requirements found within the claims and as such are not considered when examining the claims.
The aforementioned rejection has been maintained.
Drawings
The drawings were received on 3/25/2022.  These drawings are acceptable.
Claim Objections
Claim(s) 10-11, 14, 17 is/are objected to because of the following informalities:  
Within claim 10, line 2 (and claim 11, line 2): “consist” should be --consists-- (for grammatical purposes). 
Within claim 14, line 2: “ring” should be --rings--.
Within claim 17, line 1: “an implant” should be --a multilumen implant-- (in order for there to be consistent terminology between claim 1 and 17).
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 11, 17 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bynon et al. (5667523 – as previously cited).
With respect to claim 1:
Bynon et al. discloses a multilumen implant (with bifurcated tubular configuration) for application in human and animal vascular systems/ bodies (column 1, lines 4-28), with a substantially tubular element (flexible tubular member 62, such as that seen in figs. 11-14) divided into a proximal (the non-bifurcated end) and a distal (the bifurcated section) section (column 1, lines 4-28), and a fixation element (either the cylindrical support members 72, 68 OR 74, 70, as can be seen in figs. 11-14) for the fixation of the proximal section (the non-bifurcated end) in a target vessel (column 12, line 32-column 13, line 25), wherein the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) branches into two or more lumens in the distal section (the bifurcated section) (column 1, lines 4-28), and wherein the fixation element (either the cylindrical support members 72, 68 OR 74, 70, as can be seen in figs. 11-14) has at least one first clamping ring (each ring of cylindrical support member 68 OR 70), the at least one clamping ring (each ring of cylindrical support member 68 OR 70) having an undulating shape (Palmaz stent has a squared peak and valley/ undulating shape) (column 12, line 57-column 13, line 25) that is meandering or zigzagging (the Palamaz stent, with the more squared undulating shape is considered by Examiner to be meandering or zigzagging; additionally, Palmaz (US 4733665 - which is incorporated by reference within Bynon et al.) shows the stent may include a plurality of rings with an undulating shape (Palmaz figs. 1A-1B) with the same shape as shown by Applicant (Applicant’s Figure 4B)), arranged on the outside of the proximal section (the non-bifurcated end) of the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) (column 12, line 32-column 13, line 25), and wherein a free end of the proximal section (the non-bifurcated end) of the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) facing away from the distal section (the bifurcated section) is folded around the clamping ring (each ring of cylindrical support member 68 OR 70) and embraces the clamping ring (each ring of cylindrical support member 68 OR 70) in a pocket like manner (column 12, line 57-column 13, line 25).
	With respect to claim(s) 8-9:
	The tubular element (flexible tubular member 62, such as that seen in figs. 11-14) consists of ePTFE (column 3, lines 52-65 and column 4, lines 30-56), the ePTFE is produced by electrospinning (claim 9 is a product by process claim. Patentable weight has only been given to the structure of the end product, not to the method of manufacture. The end product being considered an ePTFE tubular member. Manufacturing steps such as electrospinning are not given patentable weight in the claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.).
	With respect to claim 11:
	The at least one first clamping ring (each ring of cylindrical support member 68 OR 70) consists of a balloon expanding material (column 4, line 57-column 5, line 7).
	With respect to claim 17:
	The multilumen implant (with bifurcated tubular configuration) is part of a kit, the kit comprising a catheter (balloon catheter) for implantation (column 3, lines 14-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bynon et al. (5667523 – as previously cited) in view of Majercak et al. (US 2007/0156228 A1 – as previously cited).
Bynon et al. discloses the invention substantially as claimed, as discussed above.  However, Bynon et al. does not disclose the two or more lumens in the distal section (the bifurcated section) to taper in a distal direction.
Majercak et al. teaches a multilumen implant (trunk section 12), as can be seen in fig. 1, a substantially tubular element divided into a proximal (above bifurcation point 15) and a distal section (below bifurcation point 15) (paragraph [0018]).  The distal section (below bifurcation point 15) of the tubular element (tube 2) branches into two or more lumens (with outlets 15, 16) (paragraph [0018]).  The two or more lumens (with outlets 15, 16) taper in a distal direction to reduce turbulence and fluid pressure and stress in the graft therefore prolonging the life thereof (paragraph [0022]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the taper in a distal direction, as taught by Majercak et al., in the two or more lumens in the distal section (the bifurcated section), as taught by Bynon et al., in order to reduce turbulence and fluid pressure and stress in the graft therefore prolonging the life thereof, as taught by Majercak et al..
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bynon et al. (5667523 – as previously cited) in view of Gingras et al. (US 6315791 B1 – as previously cited).
Bynon et al. discloses the invention substantially as claimed, as discussed above.  However, Bynon et al. does not disclose the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) being secured to the first clamping ring (cylindrical support member 68 OR 70) by means of clamping, bonding/ gluing, sewing, or welding.
Gingras et al. teaches a tubular element (biocompatible material 14/ inner and outer layers 34, 36) encapsulating (folded around) first clamping ring (stent 12), the first clamping ring (stent 12) is bonded/ welded to the tubular element (biocompatible material 14/ inner and outer layers 34, 36) that precludes the elements from separating (removal) (column 5, line 47-column 6, line 15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the bonding/ welding connection, as taught by Gingras et al., between the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) and the first clamping ring (cylindrical support member 68 OR 70), as disclosed by Bynon et al., in order to further ensure the components don’t separate.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bynon et al. (5667523 – as previously cited) in view of Garrison et al. (US 2003/0114918 A1).
Bynon et al. discloses the invention substantially as claimed, as discussed above.  However, Bynon et al. does not disclose the a single first clamping ring.
Garrison et al. teaches an implant comprising: a substantially tubular element (graft 11), a single first clamping ring (security rings 36, 37) at the ends of the tubular element (graft 11), and a second clamping ring (stent 12).  Each of the single first clamping rings (security rings 36, 37) helps to anchor the tubular element (graft 11) to the second clamping ring (stent 12) (paragraph [0032]).  Each of the single first clamping rings (security rings 36, 37) consists of a single meandering/ zigzagging undulating shape, as can be seen in figs. 1 (paragraph [0030]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the single meandering/ zigzagging undulating shape of the first clamping rings (security rings 36, 37), as taught by Garrison et al., for the fixation element (either the cylindrical support members 72, 68 OR 74, 70, as can be seen in figs. 11-14), as disclosed by Bynon et al., as the two structures serve similar purposes (to anchor the inner stent and the graft together within a vessel) and as such should have interchangeable structures.
With respect to claim 12:
	In making the aforementioned combination, Examiner is replacing the fixation element (either the cylindrical support members 72, 68 OR 74, 70, as can be seen in figs. 11-14), as disclosed by Bynon et al., with the single meandering/ zigzagging undulating shape of the first clamping rings (security rings 36, 37), as taught by Garrison et al.. in combination with the second clamping ring (cylindrical support member 72 or 74), as disclosed by Bynon et al..
With respect to claim(s) 13-14:
The second clamping ring (cylindrical support member 72 or 74), as disclosed by Bynon et al., is arranged on the inner side of the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) at a level of the single first clamping ring (single meandering/ zigzagging undulating shape of the first clamping rings (security rings 36, 37)), as taught by Garrison et al.; the first clamping ring (single meandering/ zigzagging undulating shape of the first clamping rings (security rings 36, 37)), as taught by Garrison et al., and second clamping ring, as disclosed by Bynon et al., are connected to each other (they are inseparable) through the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) (column 3, lines 19-23, 42-47).
Claim(s) 1, 3-4, 8-9, 11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2013/0041456 A1 – as previously cited) in view of Bynon et al. (5667523 – as previously cited).
With respect to claim 1:
Greenberg discloses the invention substantially as claimed.  Specifically, Greenberg discloses a multilumen implant (main vessel prosthesis 80), as can be seen in fig. 2, for application in human and animal vascular systems/ bodies (paragraphs [0035, 0041]), with a substantially tubular element (graft 81) divided into a proximal (above tapered portion 83 in fig. 2) and a distal (including tapered portion 83 and below in fig. 2) section, and a fixation element/ first clamping ring (top most stent 86 in fig. 2) for the fixation of the proximal section (above tapered portion 83 in fig. 2) in a target vessel (paragraphs [0035, 0040]), wherein the tubular element (graft 81) branches into two or more lumens (branches 90a, 90b, lumen 85 below tapered portion 83) in the distal section (including tapered portion 83 and below in fig. 2) (paragraph [0035]).  However, Greenberg does not disclose the fixation element/ first clamping ring (top most stent 86 in fig. 2) being arranged on the outside of the proximal section (above tapered portion 83 in fig. 2) of the tubular element (graft 81) with a free end of the proximal section (above tapered portion 83 in fig. 2) of the tubular element (graft 81) folded around the first clamping ring and embracing the first clamping ring in a pocket like manner.
Bynon et al. teaches a multilumen implant (with bifurcated tubular configuration), as discussed above.  The implant comprising a fixation element (either the cylindrical support members 72, 68 OR 74, 70, as can be seen in figs. 11-14) which has at least one first clamping ring (each ring of cylindrical support member 68 OR 70), the at least one clamping ring (each ring of cylindrical support member 68 OR 70) having an undulating shape (Palmaz stent has a squared peak and valley/ undulating shape) (column 12, line 57-column 13, line 25) that is meandering or zigzagging (the Palamaz stent, with the more squared undulating shape is considered by Examiner to be meandering or zigzagging; additionally, Palmaz (US 4733665 - which is incorporated by reference within Bynon et al.) shows the stent may include a plurality of rings with an undulating shape (Palmaz figs. 1A-1B) with the same shape as shown by Applicant (Applicant’s Figure 4B)), the at least one clamping ring (each ring of cylindrical support member 68 OR 70) is arranged on the outside of the proximal section (the non-bifurcated end) of the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) (column 12, line 32-column 13, line 25), and wherein a free end of the proximal section (the non-bifurcated end) of the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) is folded around the at least one first clamping ring (each ring of cylindrical support member 68 OR 70) and embraces the at least one first clamping ring (each ring of the cylindrical support member 68 OR 70) in a pocket like manner (column 12, line 57-column 13, line 25).  The folded graft and dual support members (cylindrical support members 72, 68 OR 74, 70) form inseparable layers which better mimic the function of a blood vessel in vivo (column 2, lin56-column 3, line 5 and column 3, lines 12-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the folded graft and dual support members (cylindrical support members 72, 68 OR 74, 70) design, as taught by Bynon et al., for the fixation element (top most stent 86 in fig. 2) positioned at the proximal section (above tapered portion 83 in fig. 2) of the tubular element (graft 81), as disclose by Greenberg, in order to form inseparable layers which better mimic the function of a blood vessel in vivo, as taught by Bynon et al..  In making the aforementioned combination, the fixation element (top most stent 86 in fig. 2) positioned at the proximal section (above tapered portion 83 in fig. 2) of the tubular element (graft 81), as disclose by Greenberg, will be replaced with the folded graft and dual support members/ first clamping ring (cylindrical support members 72, 68 OR 74, 70), as taught by Bynon et al..
With respect to claim(s) 3-4:
	The two or more lumens (branches 90a, 90b, lumen 85 below tapered portion 83), as disclosed by Greenberg, are a main lumen (lumen 85 below tapered portion 83) and several secondary lumens (branches 90a, 90b); the secondary lumens (branches 90a, 90b) have a smaller caliber than the main lumen (lumen 85 below tapered portion 83), as can be seen in fig. 2 of Greenberg.
With respect to claim(s) 8-9:
	The tubular element (graft 81), as disclosed by Greenberg, consists of ePTFE (paragraph [0022]), the ePTFE is produced by electrospinning (claim 9 is a product by process claim. Patentable weight has only been given to the structure of the end product, not to the method of manufacture. The end product being considered an ePTFE tubular member. Manufacturing steps such as electrospinning are not given patentable weight in the claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.).
With respect to claim 11:
	The clamping ring (cylindrical support member 68 OR 70), as taught by Bynon et al., consists of a balloon expanding material (column 4, line 57-column 5, line 7).
With respect to claim(s) 17-18:
	The multilumen implant (main vessel prosthesis 80), as disclosed by Greenber, is part of a kit, the kit comprising a catheter (introducer) for implantation (paragraph [0041]) and two or more stent grafts (first and second branch vessel prosthesis 20a, 20b) for connecting to distal ends of the lumens (branches 90a, 90b) to vessel (paragraph [0038]).
Claim(s) 1, 6, 10-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lye et al. (US 2007/0038288 A1 – as previously cited) in view of Bui et al. (US 2015/0320578 A1).
With respect to claim 1:
Lye et al. discloses the invention substantially as claimed.  Specifically, Lye et al. discloses a multilumen implant (apparatus 10), as can be seen in figs. 15, for application in human and animal vascular systems/ bodies (paragraphs [0029, 0076-0077]), with a substantially tubular element (tube 2) divided into a proximal (made up of main shaft 61) and a distal section (made up of first and second legs 62, 64) (paragraph [0077]), and a fixation element (first expandable body 66) for the fixation of the proximal section (made up of main shaft 61) in a target vessel (paragraph [0077]), wherein the tubular element (tube 2) branches into two or more lumens (first and second legs 62, 64) in the distal section (made up of first and second legs 62, 64) (paragraph [0077]), and wherein the fixation element (first expandable body 66) has at least one first clamping ring (ring from which microstructures 14 extend), the at least one first clamping ring (ring from which microstructures 14 extend) arranged on the outside of the proximal section (made up of main shaft 61) of the tubular element (tube 2), and wherein a free end of the proximal section (inverted first end 4) of the tubular element facing away from the distal section is folded around the at least one first clamping ring (ring from which microstructures 14 extend) and embraces the at least one first clamping ring (ring) in a pocket like manner, as can be seen in figs. 18A-18C (paragraph [0081]).  However, Lye et al. does not disclose the at least one first clamping ring (ring from which microstructures 14 extend) having an undulating shape that is meandering or zigzagging.
Bui et al. teaches an implant (stent graft 1), as can be seen in figs. 1-1A, comprising a fixation element (first and third stent 115, 160) at the inflow end thereof including a first clamping ring (zigzag stent 120) (paragraphs [0036, 0060]).  The first clamping ring (zigzag stent 120) provides a sealing function between the tubular element (tubular wall 105) and the vessel wall (paragraph [0060]).  The first clamping ring (zigzag stent 120) may further include barbs to penetrate and grasp the tissue, to further improve the sealing capacity and migration resistance (paragraph [0062]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the at least one first clamping ring (ring from which microstructures 14 extend), as disclosed by Lye et al., with the first clamping ring (zigzag stent 120, 165), as taught by Bui et al., as both structures are used for the same purpose (to create sealing and anchoring between the tubular element (tube 2/ tubular wall 105) and the vessel wall into which the implant (apparatus 10/ stent graft 1) will be positioned) and are therefore obvious variants for each other.
	With respect to claim(s) 6, 12:
	The lumens (first and second legs 62, 64), as disclosed by Lye et al., of the distal section (made up of first and second legs 62, 64) of the tubular element (tube 2) have distal annular reinforcements/ a second clamping ring (second and third expandable bodies 68, 70) (paragraph [0077]).
	With respect to claim(s) 10-11:
	The at least one first clamping ring (zigzag stent 120), as taught by Bui et al., consists of a self-expanding material or balloon expanding material (paragraph [0089]).
	With respect to claim(s) 15-16:
	The at least one first clamping ring (zigzag stent 120), as taught by Bui et al., additionally including fastening elements (barbs) which will secure the proximal section (made up of main shaft 61) of the tubular element (tube 2), as disclosed by ye et al., to the vessel wall; the fastening elements (barbs) are hooks and/ or screws that extend into the vessel wall (paragraph [0062]).
	With respect to claim(s) 17-18:
	The multilumen implant (apparatus 10) is part of a kit, the kit comprising a catheter (catheter) for implantation (paragraph [0073]), and two or more stent grafts (cuffs 120’) for connecting to distal ends of the lumens (first and second legs 62, 64) to vessel (paragraphs [0083-0084]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA S PRESTON/Examiner, Art Unit 3774